Citation Nr: 1207578	
Decision Date: 02/29/12    Archive Date: 03/09/12

DOCKET NO.  05-22 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction.  

2.  Entitlement to an increased disability evaluation for the residuals of a fracture of the right 2nd and 3rd toes, with degenerative joint disease and residual deformity of the proximal phalanx of the2nd toe, to include a disability evaluation in excess of 20 percent prior to August 30, 2004 and a disability evaluation in excess of 30 percent as of August 30, 2004.  

3.  Entitlement to a disability evaluation in excess of 30 percent for pseudofolliculitis barbae.  

4.  Entitlement to a special home adaptation grant.  

5.  Entitlement to specially adapted housing.  

6.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU).  

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1973 to June 1978.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs Regional Office (RO) in New Orleans, Louisiana.  

The Veteran was afforded a video conference hearing before the undersigned Veterans Law Judge in May 2011.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The Board recognizes that additional evidence has been associated with the claims file since the evidence was last reviewed by the Agency of Original Jurisdiction (AOJ).  However, review of this additional evidence was waived by the Veteran and his representative during the May 2011 hearing.  See 38 C.F.R. § 20.1304(c) (2011).  

The issues of entitlement to service connection for erectile dysfunction, entitlement to a disability evaluation in excess of 30 percent for pseudofolliculitis barbae, entitlement to a special home adaptation grant, entitlement to specially adapted housing and entitlement to TDIU benefits are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to August 30, 2004, the Veteran's residuals of a fracture of the right 2nd and 3rd toes, with degenerative joint disease and residual deformity of the proximal phalanx of the 2nd toe were manifested by pain, impaired ambulation, limited motion and impairment of daily activity; these symptoms are most appropriately characterized as moderately severe rather than as severe.  

2.  At no time since August 30, 2004 has the Veteran suffered from actual loss of use of the right foot, as he has maintained sensation, some ability to ambulate and some ability to stand; his symptomatology is more appropriately characterized as a severe injury to the right foot.  


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to a disability evaluation in excess of 20 percent, prior to August 30, 2004, for residuals of a fracture of the right 2nd and 3rd toes, with degenerative joint disease and residual deformity of the proximal phalanx of the2nd toe, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).

2.  The criteria for establishing entitlement to a disability evaluation in excess of 30 percent, as of August 30, 2004, for residuals of a fracture of the right 2nd and 3rd toes, with degenerative joint disease and residual deformity of the proximal phalanx of the2nd toe, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  
	
Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Previously, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that the failure to provide pre-adjudicative notice of any of the necessary duty to notify elements was presumed to create prejudicial error.  Sanders v. Nicholson, 487 F.3d 881 (2007).  VA was required to show that that the error did not affect the essential fairness of the adjudication, and that to make such a showing the VA had to demonstrate that the defect was cured by actual knowledge on the claimant's part or that a benefit could not have been awarded as a matter of law.  Id.  However, the United States Supreme Court (Supreme Court) recently held this framework to be inconsistent with the statutory requirement that the CAVC take "due account of the rule of prejudicial error" under 38 U.S.C.A. § 7261(b)(2).  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In reversing the Federal Circuit's decision, the Supreme Court held that the burden is on the claimant to show that prejudice resulted from the error, rather than on VA to rebut a presumed prejudice.  Id.

For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Collectively, such notice was provided to the Veteran in letters dated January 2004, March 2005, and August 2008.  While not all of the necessary notice was provided prior to the initial adjudication of the Veteran's claim, the claim was subsequently readjudicated, no prejudice has been alleged, and none is apparent from the record.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Under these circumstances, the Board finds that the notification requirements have been satisfied as to both timing and content.  Adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board that complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA obtained the Veteran's service treatment records.  Also, the Veteran's VA outpatient treatment records have been obtained and incorporated into the claims file.  The Veteran has also been afforded numerous VA examinations, and copies of these examination reports have also been obtained.  Copies of the Veteran's private medical records and Social Security Administration (SSA) records have also been incorporated into the claims file.  Significantly, neither the Veteran nor his representative has identified any additional existing evidence that is necessary for fair adjudication of the claim that has not yet been obtained.  

The Board recognizes that the Veteran has not been afforded a VA examination of the right foot since August 2009.  VA's Office of General Counsel (OGC) has determined that the Board is not required to remand an appealed disability benefits claim solely because of the passage of time since an otherwise adequate examination report was prepared.  VAOPGCPREC 11-95 (Apr. 7, 1995).  Such examination is adequate for purposes of the Board's determination unless the Veteran asserts that the disability in question has undergone an increase in severity since the time of the examination.  Id.  The Veteran has not alleged at any time since this examination a worsening of his disability or asserted that this examination was in any way inadequate.  As such, a new examination is not necessary.  

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Facts and Analysis - Increased Evaluation for a Right Foot Disability

The record reflects that the Veteran was originally granted service connection for the residuals of fractures to the second and third toes of the right foot in an August 1998 rating decision.  A noncompensable (0 percent) disability evaluation was assigned under Diagnostic Code 5284, effective as of July 30, 1997.  The Veteran appealed the assigned disability evaluation, which was increased to 10 percent, effective as of July 30, 1997, in an August 1999 Hearing Officer Decision.  The Veteran continued his appeal to the Board, which denied his claim for an increased disability evaluation in February 2001.  The Veteran did not appeal this claim to the United States Court of Appeals for Veterans Claims (Court).  The Veteran submitted a motion to reconsider to the Board in October 2002, but this was denied in January 2003.  

In October 2003, VA received a claim from the Veteran seeking a higher disability evaluation for his service-connected residuals of fractures to the right toes.  In a June 2004 rating decision, the RO increased the Veteran's disability evaluation to 20 percent under Diagnostic Code 5284, effective as of October 10, 2003.  In June 2004, VA received a timely notice of disagreement from the Veteran regarding the assigned rating.  However, the 20 percent disability evaluation was continued in a May 2005 Statement of the Case (SOC).  The Veteran appealed this decision to the Board in June 2005.  

In a September 2006 rating decision, the RO increased the Veteran's disability evaluation to 30 percent, effective as of June 28, 2005.  The Veteran continued to express disagreement with the assigned rating, and in an October 2009 Decision Review Officer decision, the Veteran's 30 percent disability evaluation was made effective as of August 30, 2004.  The Veteran has continued to express dissatisfaction with the assigned ratings.  

Excess of 20 Percent, Prior to August 30, 2004

Upon filing his claim, the Veteran was afforded a VA examination of the right foot in January 2004.  It was noted that the pain began at the proximal interphalangeal joints of the right second and third toes and that it radiated over the proximal phalanx of both toes and over the second and third metatarsals to about the proximal end of the metatarsal or possibly a little further.  The Veteran reported an inability to extend his toes with weakness and pain.  He also reported swelling of the forefoot, but this was not evident upon examination.  It was noted that the Veteran worked 10 hours a day at a sugar mill and that he was able to stand on his feet all day.  This resulted in pain.  This condition was treated with medication and it was recommended that the Veteran have inserts added to his shoes.  The Veteran reported that with flare-ups he would have much more pain.  However, he was able to continue working under these conditions.  It was also noted that he could not walk too far or for too long and that he was unable to run or jog.  The Veteran indicated that he could only walk for about 10 minutes, or two blocks, before needing to rest.  

Examination revealed no pes planus, but bilateral hallux valgus with 30 degree angulation.  There was no dorsiflexion.  Active extension of the metaphalangeal joint of the second and third toes was from 0 to 10 degrees; passive extension was from 0 to 20 degrees; active flexion was from 0 to 40 degrees and passive flexion was from 0 to 60 degrees.  Pain was noted to exist between 40 and 60 degrees.  It was noted that there was no reduction in range of motion after repeated flexion and extension.  X-rays revealed mild hallux valgus deformities with no other abnormalities.  The Veteran was diagnosed with persistent pain in the proximal interphalangeal and metatarsophalangeal joints of the second and third right toes with limitation of motion and painful/limited ambulation, a strain of the proximal interphalangeal joints and bilateral hallux valgus with 30 degrees of angulation without dorsiflexion.  

Subsequent records demonstrate that the Veteran continued to seek treatment for his right foot condition.  According to a January 2004 statement from a private podiatrist with the initials N.S., the Veteran had pain in his right second through fourth metatarsal heads.  He was advised to reduce any strenuous activity.  An August 30, 2004 statement from the same physician notes that the Veteran was experiencing a flare-up of his right foot condition, and as such, he needed to be nonweight-bearing for the next two or four weeks (the actual word is not entirely legible).  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 20 percent for his service-connected residuals of a fracture to the right second and third toes prior to August 30, 2004.  Under Diagnostic Code 5284, a 20 percent disability evaluation is warranted for a injury of the foot with symptomatology that is "moderately severe."  38 C.F.R. § 4.71a.  A higher disability evaluation of 30 percent is warranted when there is evidence of a "severe" foot injury.  Id.  

According to the Veteran's January 2004 VA examination, he was still able to work full shifts of 10 hours, even during flare-ups, despite his pain.  X-rays also revealed the Veteran's hallux valgus to be "mild" at this time.  It was noted that the Veteran was still capable of ambulation and that he still maintained motion in his right foot.  Finally, a January 2004 statement from the Veteran's private physician only suggested that the Veteran reduce strenuous activity at this time - he was not told to avoid such activity in its entirety.  It was not until August 30, 2004 that the Veteran was instructed not bear weight on his foot for several weeks.  Therefore, the preponderance of the evidence of record demonstrates that the Veteran's right foot disability was more appropriately characterized as "moderately severe," rather than as "severe," prior to August 30, 2004.  

The Board recognizes that the Veteran believes he is entitled to a higher disability rating for his right foot disability prior to August 30, 2004.  In a July 2004 statement, the Veteran asserted that he was entitled to a higher disability evaluation because his private physician told him that this was a degenerative condition and that he currently suffered from osteoarthritis with symptomatology of pain, swelling, stiffness and loss of motion.  However, this statement fails to demonstrate that the Veteran was entitled to a higher disability evaluation prior to August 30, 2004.  The Board is not disputing that the Veteran suffered from all of this symptomatology at this time.  The question at issue is what degree of severity was this symptomatology prior to August 30, 2004.  The record reflects that the Veteran was able to ambulate with little assistance, stand on his own, and work shift of more than 10 hours per day at his manual labor job.  The Veteran has provided no testimony to demonstrate that his symptomatology was more appropriately characterized as "severe," rather than as "moderately severe," prior to August 30, 2004.  

Excess of 30 Percent, as of August 30, 2004

The Veteran also contends that he is entitled to a disability evaluation in excess of 30 percent as of August 30, 2004.  However, as outlined below, the preponderance of the evidence of record demonstrates that the Veteran's right foot disability has been no more than 30 percent disabling at any time since August 30, 2004.  

The Veteran submitted a copy of his sick leave record from 2004 to 2006.  These records reflect infrequent sick leave use in 2004 with increasing amounts of leave used in 2005 and 2006.  The exact reason and nature of the marked leave is not indicated in this record.  However, print outs from the Veteran's employer do suggest that the Veteran's absence was due to "sick leave."  

The record also contains a number of notes from the Veteran's private physician - Dr. N.S.  According to a June 2005 note, the Veteran needed to take leave from work for one month due to a flare-up of his foot problem.  A May 2006 note reflects that because of the Veteran's chronic arthritic condition of the foot, he needed four weeks of bed rest.  Dr. S also indicated in a June 2006 note that he had been treating the Veteran since January 2004 for posttraumatic arthritis of the right forefoot.  Because of this condition, Dr. S indicated that he did not think the Veteran would be able to continue to work where ambulation was involved.  

In July 2006, a magnetic resonance image (MRI) of the right foot was obtained.  This revealed the bony structures of the foot to be intact without acute fracture or traumatic malalignment.  The Veteran was diagnosed with mild degenerative joint disease.  

The Veteran was also afforded a VA examination of the right foot in July 2006.  The Veteran reported pain in the proximal interphalangeal joints of the right second and third toes extending to the metatarsophalangeal joints and metatarsals.  It was noted that since the last examination, the Veteran was no longer able to flex his second and third right toes at the metatarsophalangeal joint.  He could extend these toes to a degree, but this was noted to be painful.  Specifically, he was found to have active dorsiflexion from 0 degrees to 20 degrees, with pain on extension developing at 30 to 35 degrees.  The examiner again stated that the Veteran could not flex these toes at the metatarsophalangeal joint.  

The Veteran also reported some instability in the right foot, having fallen twice because of this condition.  It was noted that at this time, the Veteran was still working 10 hour shifts at his job.  While there were no actual flare-ups of this condition, the Veteran was noted to have maximum pain while standing and walking at work.  The Veteran was not using a brace at this time, but he did report using a cane in the last 15 months and using orthotics.  The examiner concluded that the Veteran's feet appeared essentially normal and that his bilateral hallux valgus was mild.  X-rays revealed a mild hallux valgus deformity with early narrowing of the interphalangeal joints.  During his July 2009 Decision Review Officer hearing, the Veteran questioned the adequacy of this examination, noting that the examiner's opinions were based more on observations than objective testing.  

The record also contains an X-ray of the right foot from December 2006.  According to the report, there was slight hallux valgus with minimal early osteoarthritic changes involving the first metaphalangeal joint.  There was also an old healed fracture of the proximal phalanx of the second digit.  

The record also contains a March 2007 podiatry note in which the Veteran reported that he was still working in a factory for shifts of up to 10 hours.  However, the record contains another note from Dr. S dated May 2007.  Dr. S indicated that the Veteran had a recurrence of his chronic condition and that he needed to be off of his feet for three weeks.  

A November 2007 VA treatment record notes that the Veteran ambulated with a cane.  A July 2008 VA treatment record notes that the Veteran was also provided with a rollator and a shower seat, while another July 2008 record indicates that the Veteran used a cane and rocker boots to assist with ambulation.  

A MRI was taken of the right foot in August 2009.  This revealed the bony structures of the foot to be intact without acute fracture or traumatic malalignment.  Mild nonerosive joint space narrowing was observed diffusely in keeping with osteoarthritis.  The Veteran was diagnosed with mild degenerative joint disease.  The record also contains an X-ray of the right foot dated October 2009.  This revealed hallux valgus with some mild narrowing of the interphalangeal joints.  This condition was deemed to be stable and the bony structures of the foot were otherwise intact.  

The Veteran was afforded an additional VA examination of the right foot in August 2009.  The Veteran reported an increase in pain since his previous VA examination, as well as an increase in swelling.  The examiner indicated that the Veteran required corrective shoes, an orthotic insert and a walker.  It was noted that the Veteran was limited in standing and walking in that he could only walk about 100 feet with a walker and stand for about 15 minutes.  Flare-ups were not noted at this time.  Upon examination, there was no evidence of swelling or instability.  However, there was painful motion, tenderness, weakness and abnormal weight bearing.  The examiner diagnosed the Veteran with residuals of a fracture of the second and third toes of the right foot.  This was noted to prevent standing or walking for a very long time.  It was also noted that while the Veteran could do some chores and some shopping, he was severely limited in these activities due to pain.  The Veteran also reported retiring from his previous place of employment due to severe pain in the right foot.  

A March 2010 VA outpatient treatment record also notes that the Morse Fall Scale was performed and the Veteran was found to be at a high risk for falls.  A March 2011 VA outpatient treatment record also indicates that the Veteran was able to ambulate with a slow and steady gait when using a rollator and wearing rocker shoes.  

The Veteran was also afforded a VA joint examination in October 2011.  While this examination was not specifically for the Veteran's right foot disorder, it does contain relevant evidence.  According to the examination report, the Veteran was able to stand for 15 to 30 minutes and he could walk approximately 25 yards, with the assistance of a walker, before having to stop and sit down.  The Veteran's right foot disability was noted to prevent activities of daily living such as chores, shopping, exercise and sports, and it resulted in severe limitation to the Veteran's recreation, moderation limitation to traveling and driving, and no limitation to feeding, bathing, dressing, toileting and grooming.  

Finally, the Veteran testified at a hearing in support of his claim in May 2011.  The Veteran testified to wearing special shoes and using a walker because of his right foot condition.  He also reported taking a number of medications resulting in drowsiness, dizziness, mental mood change, lightheadedness and constipation - to name a few.  He also described flare-ups of pain and stiffness about four times per week, lasting all day.  However, he reported that he was able to stand for 15 to 20 minutes and walk maybe a block with his walker.  

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 30 percent for the residuals of fractures to his right second and third toes at any time since August 30, 2004.  The Veteran is currently rated as 30 percent disabled, as of August 30, 2004, under Diagnostic Code 5284.  Under this code, a 30 percent disability evaluation is meant to compensate a Veteran who suffers from a "severe" foot injury.  38 C.F.R. § 4.71a.  A higher disability evaluation is not warranted unless there is evidence of actual loss of use of the foot.  Id.  

The record reflects that since August 30, 2004, the Veteran has maintained some degree of use of his right foot.  According to the July 2006 VA examination, the Veteran was able to stand and walk at work for up to 10 hour shifts.  While the Veteran did report severe pain when doing this, it was something he could nonetheless do.  The Veteran reported that he was still working in March 2007, and records from July 2008 reveal that, while the Veteran did require assistive devices, he was still capable of ambulation.  Upon examination in August 2009, the Veteran was noted to be able to walk about 100 feet with a walker and stand for about 15 minutes.  During his October 2010 VA examination, the Veteran reported that he was able to stand for 15 to 30 minutes and that he could walk approximately 25 yards.  The Veteran also testified to being able to stand for 15 to 20 minutes and walk maybe a block with his walker in May 2011.  

38 C.F.R. § 4.63 defines loss of use of the foot to be when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee.  In the present case, the Veteran has maintained some degree of motion, use and sensation in his right foot and toes.  Therefore, he would not be equally well-served by an amputation stump.  The Board concedes that the Veteran suffers from severe impairment of the right foot and toes, having to use a walker for ambulation and restrict his standing to short periods of time.  However, a 30 percent disability evaluation is meant to fully compensate a Veteran who suffers from a serious injury to the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.  

In making the above decision, the Board has considered the impact of pain on the Veteran's overall functionality.  In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court stated that the relevant inquiry concerning loss of use is not whether amputation is warranted but whether the claimant has had effective function remaining other than that which would be equally well served by an amputation with use of a suitable prosthetic appliance.  The Court also stated that in accordance with 38 C.F.R. § 4.40, the Board is required to consider the impact of pain in making its decision and to articulate how pain on use was factored into its decision.  In the present case, the record reflects that the Veteran is capable of movement, ambulation, and standing, despite his pain.  Therefore, even when considering the Veteran's pain, it would appear that his current right foot is more useful than a prosthetic device.  

The Board recognizes that the Veteran believes he is entitled to a higher disability evaluation for his service-connected residuals of fractures to the right toes.  During his May 2011 hearing, the Veteran testified that due to medications taken in association with his physical pain, he was not able to function.  However, these issues are not currently before the Board, having been raised by the Veteran at separate times in the past.  Furthermore, while the Veteran testified to being unable to function due to effects of his medication, he conceded that he was still able to walk and stand on his foot if needed.  The record also contains a statement from the Veteran's wife received by VA in May 2006.  According to her, she had witnessed the Veteran having to use a cane and walk with a limp due to his right foot condition.  This statement too demonstrates that the Veteran has not lost all use of his foot.  Therefore, the lay testimony in this case demonstrates that a 40 percent disability evaluation is not warranted for a right foot disability due to the residuals of second and third toe fractures.  

The Board has also considered whether any other relevant Diagnostic Codes may permit a higher disability evaluation in this case.  However, the only codes that permit a higher disability evaluation are for bilateral foot disabilities, such as pronounced flat foot or pes cavus.  See 38 C.F.R. §§ 4.73, Diagnostic Codes 5276 & 5278.  The Veteran is not presently service-connected for a left foot disability and he has not been diagnosed with pes cavus or flatfoot, bilaterally.  As such, there are no other diagnostic codes that would permit for a higher disability evaluation in this case.  

The Board has also considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extra-schedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the evidence demonstrates that the Veteran suffers from severe difficulty in ambulating and standing, and that he was forced to leave a job that required excessive hours of ambulating and standing.  The rating criteria describe the Veteran's disability level and symptomatology in this case, as his disability has been classified as "severe."  The rating criteria also provide for a greater evaluation for more severe symptoms (such as functional loss of the foot); and as such, his disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board recognizes that the record contains a number of records demonstrating that the Veteran suffers from significant occupational impairment due to his right foot disability.  For example, a May 2011 letter from the Veteran's employer notes that he was forced to leave their employment due to his chronic right foot disability.  However, this issue will be discussed in more detail in the REMAND section below, as an issue of entitlement to TDIU benefits is already on appeal.  

The Board notes that staged ratings have been applied in this case, as discussed by the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether additional staged ratings are warranted in this case, but the preponderance of the evidence demonstrates that they are not.  In summary, the record reflects that the Veteran has suffered from a significant disability of the right foot throughout the pendency of his claim.  However, it is not until August 30, 2004 that the record reflects a change of the Veteran's symptomatology from "moderately severe" to "severe."  The record indicates that the Veteran began to require more off time from work with periods of bed rest lasting several weeks.  The record also reflects that the Veteran continued to progressively require more and more assistive devices to aid in ambulation at this time.  However, the record reflects that the Veteran still obtains a degree of use of his foot, demonstrating that a 40 percent disability evaluation has not been warranted at any time during the pendency of this claim.  

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an increased disability evaluation for the residuals of a fracture of the right 2nd and 3rd toes, with degenerative joint disease and residual deformity of the proximal phalanx of the2nd toe, to include a disability evaluation in excess of 20 percent prior to August 30, 2004 and a disability evaluation in excess of 30 percent as of August 30, 2004, must be denied.


ORDER

A disability evaluation in excess of 20 percent for the residuals of a fracture of the right second and third toes, with degenerative joint disease and residual deformity of the proximal phalanx of second toe, prior to August 30, 2004, is denied.  

A disability evaluation in excess of 30 percent for the residuals of a fracture of the right second and third toes, with degenerative joint disease and residual deformity of the proximal phalanx of second toe, as of August 30, 2004, is denied.  


REMAND

Service Connection for Erectile Dysfunction

The Veteran contends that he is entitled to service connection for erectile dysfunction.  Specifically, the Veteran has argued that his erectile dysfunction is secondary to medications he takes to treat his service-connected disabilities.  Regrettably, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The record does not reflect that the Veteran's assertion that his erectile dysfunction is secondary to his medication use have been considered by VA.  In addition, during his July 2009 Decision Review Officer hearing, the Veteran alleged that he believed his erectile dysfunction was secondary to his in-service sexually transmitted disease (cancroids) and his subsequent circumcision.  Presently, there is no evidence either in favor or against either of these assertions.  A medical opinion should be prepared before VA proceeds on this issue.  See generally Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stressing that the Board may not base a decision on its own unsubstantiated medical conclusions).  

In addition, the Veteran asserted during his May 2011 hearing that his primary care physician with VA informed him that his erectile dysfunction was secondary to medications he was taking for his service-connected disabilities.  A thorough review of the record has not turned up such an opinion.  A December 2006 VA outpatient treatment record notes that the Veteran's erectile dysfunction is of "organic origin," but it's unclear what this specifically means.  An August 2006 record also notes that the Veteran was suffering from a psychosexual dysfunction.  However, none of these records relate the Veteran's erectile dysfunction to military service or the use of medications associated with a service-connected disability.  As such, the Veteran should be asked to provide a copy of the opinion he referred to during his hearing, or, provide VA with more information about this record so that it may be obtained and incorporated into the claims file.  

Entitlement to an Evaluation in Excess of 30 Percent for Pseudofolliculitis Barbae

The Veteran also contends that he is entitled to a disability evaluation in excess of 30 percent for his service-connected pseudofolliculitis barbae.  However, further evidentiary development is necessary before appellate review may proceed on this issue as well.  

The record reflects that the Veteran was last afforded a VA examination of the skin in August 2009.  However, unlike the previously adjudicated issue involving the right foot, the Veteran alleged during his May 2011 hearing that his skin condition had actually worsened since his August 2009 VA examination.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran is entitled to a new examination after a 2 year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).  Therefore, the Veteran should be scheduled for a new VA skin examination before appellate review proceeds.  

In addition, the Veteran testified in May 2011 that he had been taking corticosteroids for the past 12 months.  If this assertion is deemed to be accurate, the Veteran could be entitled to a higher disability evaluation under Diagnostic Code 7806.  As such, this issue must also be researched and discussed by the examiner assigned to the Veteran's claim.  

Specially Adapted Housing

The Veteran contends that he is entitled to assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a).  Regrettably, further development of the Veteran's claim is necessary before appellate review may proceed on this matter as well.  

A certificate of eligibility for assistance in acquiring specially adapted housing may be awarded to a veteran who served on active duty after April 20, 1898, and is receiving compensation for permanent and total service-connected disability due to (1) the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair, or (2) blindness in both eyes, having only light perception, plus, the anatomical loss or loss of use of one lower extremity, or (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  38 U.S.C.A. § 2101; 38 C.F.R. § 3.809(a), (b).  

The Veteran is not presently receiving compensation for permanent and total service-connected disability.  However, he currently has a claim for TDIU benefits that is being remanded for further development.  The Veteran is basing this claim, in large part, on his disabilities of the lower extremities.  Therefore, the Board determines that the issue of entitlement to a grant for specially adapted housing is inextricably intertwined with the issue of entitlement to TDIU benefits.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Home Adaptation Grant

The Veteran also contends that he is entitled to a special home adaptation grant.  Regrettably, this issue also requires additional evidentiary development before appellate review may proceed.  

A certificate of eligibility for assistance in acquiring a special home adaptation grant may be issued to a veteran who served after April 20, 1898; is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and has not previously received assistance in acquiring specially adaptive housing under 38 U.S.C.A. § 2101(a); and is entitled to compensation for permanent and total disability which (1) is due to blindness in both eyes with 5/200 visual acuity or less, or (2) includes the anatomical loss or loss of use of both hands.  38 C.F.R. § 3.809(a), (b).  

As noted in the preceding section, the Veteran is not presently receiving compensation for permanent and total service-connected disability.  However, he currently has a claim for TDIU benefits that is being remanded for further development.  The Veteran is basing this claim, in large part, on his disabilities of the lower extremities.  Therefore, the Board determines that the issue of entitlement to a grant for specially adapted housing is inextricably intertwined with the issue of entitlement to TDIU benefits.  See Harris, 1 Vet. App. at 183 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

TDIU

Finally, the Veteran contends that he is entitled to TDIU benefits.  However, as outlined below, further evidentiary development is necessary before appellate review may proceed on this claim as well.  

Entitlement requires the presence of impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  In reaching such a determination, the central inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

Where the schedular rating is less than total, a total disability rating for compensation purposes may be assigned when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  Presently, the Veteran is service-connected for pseudofolliculitis barbae (presently rated as 30 percent disabling), residuals of a fracture to the right second and third toes (rated as 30 percent disabling), and patellofemoral degenerative joint disease of the left knee (rated as 10 percent disabling), for a combined disability evaluation of 60 percent.  As such, the Veteran does not meet the percentage requirements laid out in 38 C.F.R. § 3.340, as he does not have a single disability evaluation of 40 percent or higher.  

However, the Veteran's claim of entitlement to a disability evaluation in excess of 30 percent for pseudofolliculitis barbae is also being remanded at this time.  Therefore, there is certainly a possibility that the Veteran could be found to have a single disability rating of 40 percent or higher upon readjudication of this issue.  Therefore, the issue of entitlement to TDIU benefits is inextricably intertwined with the issue of entitlement to a higher disability evaluation for pseudofolliculitis barbae.  See Harris, 1 Vet. App. at 183 (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  As such, the Board defers ruling on this matter until after the mandates of the Remand have been completed.  

Nonetheless, even if the Veteran does not meet the required percentage standards set forth in 38 C.F.R. § 4.16(a) upon readjudication of his pseudofolliculitis barbae claim, he still may receive a TDIU on an extra-schedular basis if it is determined he is unable to secure or follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  But as already alluded to, ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors that would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  Thus, there must be a determination as to whether there are circumstances in this case, apart from any non-service connected conditions and advancing age, which would justify a total rating based on unemployability.  See Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).

The record contains numerous medical and lay statements suggesting that the Veteran is not able to perform manual labor.  The Veteran also testified during his May 2011 hearing that sedentary work was not available where he lived.  Finally, the record contains a finding by VA's Vocational Rehabilitation and Employment Division, determining that he is not a candidate for their services since he will be unable to reengage in competitive employment.  When there is plausible evidence that a Veteran is unable to secure and follow a substantially gainful occupation, without any affirmative evidence to the contrary, a Veteran's case is eligible for consideration under 38 C.F.R. § 4.16(b) by referral to the Compensation and Pension Director.  In other words, if the Veteran is not found to meet the schedular requirements for TDIU following the readjudication of his pseudofolliculitis barbae claim, the RO/AMC should reconsider whether this matter should be submitted to the Compensation and Pension Director for extraschedular consideration under 38 C.F.R. § 4.16(b).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be asked to provide VA with a copy of the medical opinion he referenced during his May 2011 hearing - specifically, that his VA primary care physician related his erectile dysfunction to medications he took to treat his service-connected disabilities.  The Veteran should also be informed that if he does not have a copy of this decision, he should provide VA with as much detail as possible regarding this record to enable VA to obtain it for him.  All reasonable attempts should be made to obtain the record identified by the Veteran.  

2.  After completion of the above, the Veteran should be scheduled for a VA examination before an appropriate specialist regarding his erectile dysfunction.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report should reflect review of these documents.  All indicated tests and studies should be performed, and a list of the medications currently being taken by the Veteran for his service-connected disabilities should be included in the examination report.  

The examiner is asked to offer an opinion regarding the following:

(a) Is it at least as likely as not that the Veteran's erectile dysfunction manifested during, or as a result of, active military service, to include as secondary to his in-service cancroids and/or subsequent circumcision?  

(b) If the Veteran's erectile dysfunction is not deemed to be related to military service, the examiner should opine as to whether this condition is at least as likely as not secondary to medications taken by the Veteran to treat his service-connected disabilities (i.e., residuals of right toe fractures, a left knee injury, and pseudofolliculitis barbae).  Only medications used to treat service-connected disabilities should be considered.  

A complete rationale must be provided for all opinions offered and the examiner should discuss and consider the lay testimony offered in support of his claim.  

3.  The Veteran should also be scheduled for a VA dermatological examination to determine the current severity of his service-connected pseudofolliculitis barbae.  The Veteran's claims file and a copy of this remand must be provided to the examiner for review upon examination, and the examination report should reflect review of these items.  The examiner is asked to perform all indicated tests and studies, and describe in detail all of the symptomatology associated with the Veteran's service-connected pseudofolliculitis barbae.  

The examiner should specifically indicate whether more than 40 percent of the Veteran's entire body or more than 40 percent of his exposed areas are affected by his pseudofolliculitis barbae, or, whether he has required constant or near constant systemic therapy such as corticosteroids or other immunosuppressive drugs over the past 12 months.  

The examiner should also determine whether the Veteran's pseudofolliculitis barbae meets any of the following characteristics:

   a) scar 5 or more inches (13 or more cm.) in length; 
b) scar at least one-quarter inch (0.6 cm.) wide at widest part; 
c) surface contour of scar elevated or depressed on palpation;
   d) scar adherent to underlying tissue;
e) skin hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.);
f) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.);
g) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm.);
h) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

4.  The RO/AMC should then readjudicate the Veteran's claims, taking into consideration whether the claim of entitlement to TDIU benefits should be submitted for extraschedular consideration under 38 C.F.R. § 4.16(b) to the Director, Compensation and Pension Service.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case (SSOC), containing notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


